


EXHIBIT 10.1




AMENDMENT NO. 2 TO
AMENDED AND RESTATED FOUR YEAR CREDIT AGREEMENT
AMENDMENT (this “Amendment”) dated as of October 17, 2014 to the Amended and
Restated Four Year Credit Agreement dated as of March 11, 2011, as amended by
Amendment No. 1 dated as of April 19, 2013 (the “Credit Agreement”) among LEIDOS
HOLDINGS, INC. (formerly known as SAIC, Inc., the “Borrower”), LEIDOS, INC.
(formerly known as Science Applications International Corporation, as guarantor
(the “Guarantor”), the LENDERS party thereto (the “Lenders”) and CITIBANK, N.A.,
as Administrative Agent (the “Agent”).
SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.
SECTION 2. Amendments. (a) The following definitions are added to Section 1.01
of the Credit agreement in appropriate alphabetical order:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (on October 17, 2014, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations

1



--------------------------------------------------------------------------------




Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.
(b)    The grid in the definition of “Applicable Amount” is amended in full to
read as follows:
Pricing Level
Applicable Margin
IBOR Loans
Applicable Margin
Base Rate Loans
Facility Fee Rate
1
90.0
0.0
10.0
2
100.0
0.0
12.5
3
120.0
20.0
17.5
4
130.0
30.0
20.0
5
150.0
50.0
25.0
6
150.0
50.0
25.0
7
170.0
70.0
30.0



(c)    The definition of “Pricing Level” is amended in full to read as follows:
“Pricing Level” means, as of any date, the pricing level set forth below
opposite the applicable Pricing Rating as in effect as of the first day of the
Pricing Period in which such date occurs;
Pricing Level
 
Pricing Rating
 
 
S&P
Moody’s
 
 
 
 
1
EQUAL TO OR GREATER THAN
A+
A1
2
EQUAL TO
A
A2
3
EQUAL TO
A-
A3
4
EQUAL TO
BBB+
Baa1
5
EQUAL TO
BBB
Baa2
6
EQUAL TO
BBB-
Baa3
7
EQUAL TO OR LESS THAN
BB+
Ba1
 
 
 
 

provided, however, that if there is no Pricing Rating, the Applicable Amount set
forth opposite Pricing Level 7 shall apply.
(d)    Section 5.16 is amended in full to read as follows:
5.16. Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company or any Subsidiary or (b) to the knowledge of the Company, any of
their respective directors, officers or employees or agents that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No

2



--------------------------------------------------------------------------------




Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.
(e)    Section 6.07 is amended in by adding a new sentence to the end thereof to
read as follows:
The Company will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
(f)    Section 7.06 is amended in full to read as follows:
7.06. Ratio of Consolidated Funded Debt to EBITDA. The Company shall maintain,
as of the last day of any Fiscal Quarter, a ratio of Consolidated Funded Debt to
EBITDA of not more than (a) 4.00 to 1.00 for each period of four consecutive
Fiscal Quarters then ended, commencing with the four Fiscal Quarters ended
October 31, 2014 and ending with the four Fiscal Quarters ended no later than
January 29, 2016 and (b) 3.75 to 1.00 for each period of four consecutive Fiscal
Quarters then ended, commencing with the four Fiscal Quarters ended immediately
after January 29, 2016.
(f)    A new Section 7.10 is added at the end of Article VII to read as follows:
7.10 Use of Proceeds. The Company will not request any Borrowing or Letter of
Credit, and the Company shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 3. Representations of Borrower. The Borrower represents and warrants
that (i) the representations and warranties of the Borrower set forth in Article
V of the Credit Agreement will be true on and as of the Amendment Effective Date
and (ii) no Default will have occurred and be continuing on such date.
SECTION 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

3



--------------------------------------------------------------------------------




SECTION 6. Effectiveness. This Amendment shall become effective on the date when
the following conditions are met (the “Amendment Effective Date”):
the Agent shall have received from each of the Borrower and the Requisite
Lenders a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof;
the Agent shall have received an amendment fee for the account of each Lender in
an amount equal to 0.05% of such Lender’s Commitment; and
the Agent shall have received Requisite Notice from the Company in accordance
with Section 2.05 of the Credit Agreement, reducing the aggregate Commitments to
no more than $500,000,000.

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
LEIDOS HOLDINGS, INC.
By:
/s/ Marc H. Crown
 
Name:
Marc H. Crown
 
Title:
Senior Vice President



LEIDOS, INC.
By:
/s/ Marc H. Crown
 
Name:
Marc H. Crown
 
Title:
Senior Vice President



CITIBANK, N.A., as Agent and as a Lender
By:
/s/ Susan M. Olsen
 
Name:
Susan M. Olsen
 
Title:
Vice President



BANK OF AMERICA, N.A.
By:
/s/ Kenneth Beck
 
Name:
Kenneth Beck
 
Title:
Director



THE BANK OF NOVA SCOTIA
By:
/s/ Winston Lua
 
Name:
Winston Lua
 
Title:
Director



WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
/s/ Scott Santa Cruz
 
Name:
Scott Santa Cruz
 
Title:
Managing Director




5



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory



U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Magnus McDowell
 
Name:
Magnus McDowell
 
Title:
Vice President



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By:
/s/ Maria Iarriccio
 
Name:
Maria Iarriccio
 
Title:
Director



PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Steven Day
 
Name:
Steven Day
 
Title:
Assistant Vice President



THE BANK OF NEW YORK MELLON
By:
/s/ Jeffrey Dears
 
Name:
Jeffrey Dears
 
Title:
Vice President



SUNTRUST BANK
By:
/s/ David Simpson
 
Name:
David Simpson
 
Title:
Vice President






6

